Citation Nr: 0306947	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for the residuals of a 
right elbow injury.   

3.  Entitlement to service connection for the residuals of a 
right shoulder injury.


WITNESSES AT HEARING ON APPEAL

The appellant and a former US Army acquaintance


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

On April 4, 2002, the RO sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., was no longer authorized to 
represent claimants for benefits before the VA. The appellant 
was advised that he may continue his appeal without 
representation or that he may select a new representative.  
No response regarding this matter was received from him.  
Thereafter, the claim was forwarded to the Board for 
appellate consideration. As such, the Board concludes that 
the appellant is unrepresented and will proceed with 
appellate review.


REMAND

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

In July 2001, the Board remanded the case and requested that 
the RO obtain additional information concerning the 
appellant's claim.  It was requested that the RO obtain and 
associate with the claims folder copies of all records 
reflecting VA medical treatment between 1980 and 1997, and 
between 1999 to the present.  Specifically requested were VA 
medical treatment records from 1990 showing treatment for 
head trauma.  Once all of the information was obtained, it 
was requested that the veteran undergo VA medical 
examinations with VA doctors proffering opinions concerning 
the etiology of the veteran's shoulder, elbow, and headache 
disabilities.  The examiners were specifically directed to 
review the documents requested by the Board.  

After reviewing the claims folder, it is the Board's opinion 
that the RO did not comply with the remand instructions.  
That is, although the veteran underwent orthopedic and 
neurological examinations in September and October 2001, the 
examiners did not have the benefit of reviewing all of the 
veteran's treatment records.  Specifically, there is no 
indication in the claims folder that the RO sought to obtain 
the medical records requested by the Board.  Hence, when the 
neurologist and orthopedist did provide an opinion concerning 
the etiology of the veteran's shoulder, elbow, and headache 
disorders, they did so without the benefit of all of the 
veteran's medical records - records that may have been 
helpful/necessary in providing an opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As noted, a review of the claims folder reveals that 
the various taskings previously given to the RO by the Board 
have not been accomplished; as such, the required development 
has not been completed.

Pursuant to regulation, when a case is remanded the agency of 
original jurisdiction (AOJ) will complete the required 
additional development and then review the case to determine 
if the evidence supports the allowance of all benefits sought 
on appeal.  38 C.F.R. § 19.38 (2002).  If any benefits sought 
on appeal remain denied following this review, the RO will 
issue a supplemental statement of the case.  Id.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder copies of all 
records reflecting VA medical treatment 
between 1980 and 1997, and between 1999 
and the present time.  This should 
include the VA medical records reportedly 
reflecting medical treatment for head 
trauma in 1990.  If no records exist, 
this should be so noted in the claims 
folder.

2.  After the above records have been 
obtained, the claims folder should be 
returned to the Little Rock VA Medical 
Center.  The examiners who previously 
examined the veteran in September and 
October 2001 should review their 
examination findings along with the 
obtained records.  The examiners should 
be asked to indicate that he or she has 
reviewed the claims folder.  The 
examiners should comment, via an addendum 
to their original examinations, whether 
the veteran's shoulder, elbow, and 
headaches disorders are more likely, less 
likely, or as likely as not related to 
the veteran's military service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) are 
fully complied with and satisfied.

4.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for the 
claimed disabilities is warranted.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if appointed, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until he is contacted 
by the RO.  The purpose of this REMAND is to ensure due 
process and to obtain additional clarifying evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



